Citation Nr: 9926803	
Decision Date: 09/17/99    Archive Date: 09/28/99

DOCKET NO.  98-15 590A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to a rating in excess of 30 percent for post-
traumatic stress disorder.


ATTORNEY FOR THE BOARD

T. S. Tierney, Counsel


INTRODUCTION

The veteran served on active duty from May 1970 to March 
1974.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois.



REMAND

The Board finds that additional development is necessary in 
this case.  The veteran reported to the examiner at the March 
1998 VA psychiatric examination that he had received group 
therapy for PTSD at the Vet Center every Wednesday night 
since 1995.  The evidence indicates that the RO has not 
attempted to obtain copies of these records. 

In addition, the veteran submitted some VA medical records 
which show that he was seen in the John Cochran VA emergency 
room on May 20, 1998, and that he was not to return to work 
until May 23, 1998.  These treatment records have not been 
obtained and associated with the veteran's claims file.

The veteran reported in his June 1998 notice of disagreement 
that he had been having increased difficulty at work due to 
the PTSD symptoms.  He indicated that physicians had told him 
not to go to work due to his PTSD.  The evidence shows that 
the veteran has had some absences from work due to his PTSD 
symptoms.  A review of the veteran's employment records for 
the frequency and reasons for absences is pertinent to 
determining the degree of occupational impairment caused by 
the service-connected PTSD.

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO should request the veteran to 
identify specific names, addresses, and 
approximate dates of treatment for all 
health care providers, private and VA, 
who may possess additional records 
pertinent to his claim.  When the 
requested information and any necessary 
authorizations have been received, the 
RO should attempt to obtain copies of 
all pertinent records which have not 
already been obtained.  In any event, 
the RO should attempt to obtain a copy 
of the complete records pertaining to 
treatment of the veteran at the Vet 
Center since 1995 and all additional 
medical records of treatment at the John 
Cochran VA Medical Center from May 1998, 
including emergency room records of 
treatment on May 20, 1998.

2.  After obtaining the appropriate 
authorization, the RO should contact the 
veteran's employer, the United States 
Postal Service, and request copies of 
the veteran's personnel records showing 
the amount of time missed from work in 
recent years and the reasons for the 
absences.

3.  Then, the RO should arrange for a VA 
examination of the veteran by a 
psychiatrist who has not examined him 
previously, if available, to determine 
the nature and extent of the veteran's 
service-connected PTSD.  All necessary 
tests and studies should be 
accomplished, and all clinical 
manifestations of the veteran's PTSD 
should be reported in detail.  The 
examiner should indicate with respect to 
each of the psychiatric symptoms 
identified in the new criteria for 
rating mental disorders whether such 
symptom is a symptom of the veteran's 
service-connected PTSD.  To the extent 
possible, the examiner should 
distinguish the manifestations of the 
veteran's PTSD from those of any other 
diagnosed disorder.  The examiner should 
provide an opinion concerning the degree 
of occupational and social impairment 
resulting from the veteran's service-
connected PTSD.  The examiner should 
also assign a GAF score consistent with 
DSM IV based upon the PTSD.  The 
examiner should explain what the 
assigned score represents.  The 
rationale for all opinions expressed 
should be provided.  The claims file 
must be made available to and reviewed 
by the physician.  The physician should 
be requested to state, in writing, 
whether he or she has reviewed the 
claims file.

4.  Thereafter, the RO should review the 
claims file and ensure that all 
development actions, including the 
medical examination and requested 
opinions, have been conducted and 
completed in full.  Then, the RO should 
undertake any other indicated 
development and readjudicate the issue 
of entitlement to a rating in excess of 
30 percent for PTSD.

If the benefit sought on appeal is not granted to the 
veteran's satisfaction, the veteran and any representative 
should be furnished a Supplemental Statement of the Case and 
be afforded an appropriate opportunity to respond.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	SHANE A. DURKIN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).




